Citation Nr: 0528512	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  96-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue due to 
undiagnosed illness, including chronic fatigue syndrome.

2.  Entitlement to increased (initial) ratings for post-
traumatic stress disorder (PTSD), rated 10 percent from April 
14, 1997, through November 21, 1999; rated 50 percent from 
November 22, 1999, through October 31, 2002; and rated 30 
percent as of November 1, 2002, including restoration of the 
50 percent rating in effect from November 22, 1999, through 
October 31, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from October 1983 to 
September 1992, including service in the Southwest Asia 
Theater during the Persian Gulf War (October 1990 to March 
1991).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for fatigue due to undiagnosed illness.  
The Board remanded that claim in May 1998.  The appeal also 
arises from a July 1999 RO rating decision that awarded 
service connection and a 10 percent rating for PTSD, 
effective April 14, 1997.  In December 1999, the RO increased 
the rating for PTSD to 50 percent, effective November 22, 
1999.  The Board remanded the case in May 2000.  In October 
2002, the RO reduced the rating for PTSD to 30 percent as of 
November 1, 2002.  The Board again remanded the case in 
November 2003.  The veteran failed to report for a hearing 
before the Board that was to have been held in June 2005 at 
the RO.


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence necessary for disposition of the 
claims has been obtained.

2.  The veteran's fatigue is attributable to a diagnosed 
illness, his service-connected PTSD; he does not meet the 
criteria for chronic fatigue syndrome.

3.  PTSD has been rated 10 percent from April 14, 1997, 
through November 21, 1999; 50 percent from November 22, 1999, 
through October 31, 2002; and 30 percent as of November 1, 
2002.  

4.  PTSD was diagnosed in April 1997; at that time, it was 
mild to moderate.

5.  PTSD was found to produce severe social and occupational 
impairment, with sleep problems and depression in November 
1999.

6.  PTSD was described as being present by history, with 
personality disorder with avoidant features constituting the 
primary problem as of VA examinations in 2002.

7.  VA properly notified the veteran of a proposed rating 
reduction from 50 percent to 30 percent for PTSD; the veteran 
waived the procedural requirements for proposed rating 
reductions, and he accepted a 30 percent rating solely for 
purposes of pursuing his appeal.

8.  PTSD continues to show improvement from 2002 to the 
present, with primary problems attributed to non-PTSD 
diagnosis.


CONCLUSIONS OF LAW

1.  Fatigue due to undiagnosed illness, including chronic 
fatigue syndrome, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2005).

2.  The criteria for increased ratings for PTSD (rated 10 
percent from April 14, 1997, through November 21, 1999; 50 
percent from November 22, 1999, through October 31, 2002; and 
30 percent as of November 1, 2002) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.130, Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has satisfied 
all duties to notify and assist the veteran with respect to 
the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant' s behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions pre-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  However, the notices regarding the 
claims informed him of the bases for the relevant decisions, 
what types of evidence would be needed, and how the evidence 
would be secured.  Any defect with regard to the timing of 
the notice to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Specifically, the RO sent correspondence in August 1998, 
March 2001, October 2002, May 2003, May 2004, and July 2003; 
statements of the case in April 1996, August 1999 and January 
2003 (resent in February 2003); and supplemental statements 
of the case in November 1997, July 1999, December 1999, 
January 2001, April 2001, September 2001, March 2002, October 
2002, April 2003, and July 2003.  The correspondence and 
adjudicative documents also discussed specific evidence and 
the particular legal requirements applicable to the claims on 
appeal.  Taken together, these documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, and the pertinent laws and 
regulations (including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159), and the reasons for the RO's decisions.  
There was no harm to the veteran; VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  Thus, 
the VA has satisfied its "duty to notify" the veteran.

In addition, all relevant, identified, and available evidence 
has been obtained.  The veteran has not referred to any 
relevant evidence that should be obtained that is still 
available.  VA has also examined the veteran many times.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board now 
turns to the merits of the claims.

Chronic fatigue syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  "[A] veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non- 
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  The 
Board notes that the Persian Gulf War illness provisions were 
amended to add certain diagnosed conditions involving 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs and symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), 
including any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records do not refer to any 
fatigue; there are occasional references to joint pains, such 
as reports of right wrist tendinitis, but no references to 
fatigue or the like.

The veteran reported having fatigue on an August 1994 Persian 
Gulf War screening report and a November 1994 VA Persian Gulf 
War Registry examination.  

On VA examination in April 1997, the veteran complained of 
peeling skin, frontal baldness, fatigue, insomnia, a bad 
headache once per week, upset stomach, and getting loose 
bowels if eating when he was not hungry.  Diagnoses included 
fatigue, insomnia, and crying spells since returning from the 
Persian Gulf War, cause not known.  Other diagnoses included 
chronic headache, frontal male-type baldness, and no skin 
rash at present.  (Incidentally, the Board notes that it 
denied service connection for skin rash, hair loss, and 
chronic headache in a May 1998 decision.)

On VA examination in January 1999, the veteran reported 
having appetite problems, joint and eye pains, sleep 
problems, a skin rash, and chronic fatigue without the energy 
to do anything.  The examiner concluded that the veteran did 
not have any symptoms of chronic fatigue, noting that he 
denied acute onset; had no history of low grade fever; had no 
signs or symptoms of pharyngitis, cervical or axillary 
adenopathy, or muscle aches and weakness; did not give a good 
history of fatigue; and had no history of any significant 
headache or migratory joint pain (as opposed to reported 
right ankle pain).  While he had disturbed sleep and felt 
depressed about his situation, otherwise there was no clear 
clinical evidence of chronic fatigue syndrome.    

The veteran testified before the RO in October 1999 that he 
had been having constant fatigue since the mid-1990s.  

In May 2001, the veteran reported having had insomnia and 
chronic fatigue for one to two years.  Assessments were 
depression and insomnia.    

The veteran's primary car provider at a VA outpatient clinic 
wrote in June 2001 that the veteran did "have symptoms that 
could be associated with chronic fatigue syndrome and also 
could be related to his chronic depression and PTSD."  The 
doctor recommended evaluation for chronic fatigue syndrome.  

On VA examination for chronic fatigue syndrome in August 
2001, the veteran reported having noticed general fatigue in 
1994; other problems included decreased sleep and migratory 
joint pains.  The diagnosis was general fatigue, undiagnosed 
condition.  He did not meet the criteria for chronic fatigue 
syndrome; the examiner noted that he had only three or four 
symptoms out of a list of 10 symptoms for chronic fatigue 
syndrome (generalized muscle aches and pain with weakness, 
general anxiety, depression, and poor sleep pattern).  

The veteran testified before the RO in December 2001 that his 
chronic fatigue consisted of sleep problems, numbness in 
various joints, and hostility.  He felt that the symptoms 
were also connected with his PTSD. 

On VA examination in January 2002, the veteran complained of 
almost daily general fatigue and tiredness since 1996.  He 
reported having had general muscle aches and pains as well as 
weaknesses since 1992.  He denied having any additional 
fatigue lasting over 24 hours after general activity or 
exercise; however, he rarely exercised or was physically 
active.  He complained of abdominal discomfort; he reported 
eating only every other day and having lost about 10 pounds 
in the last two years.  He denied significant headaches, but 
he had been having migratory joint pains with significant 
joint swelling.  He had general irritation all the time and 
sleep problems every night.  He rarely missed any classes as 
a full-time student due to fatigue syndrome episodes.  His 
routine daily activities were generally not restricted due to 
fatigue.  He had had incapacitating episodes requiring 
bedrest in the past, but not in the recent past.  The 
diagnosis was general tiredness and fatigue, but he did not 
meet the full criteria for chronic fatigue syndrome.  He also 
had chronic abdominal discomfort and loss of appetite, and a 
consultation for irritable bowel syndrome was recommended.  A 
pulmonary evaluation was also recommended for suspicion of 
sarcoidosis on chest X-ray.  

A board of two VA psychologists concluded in January 2002 
that the veteran's fatigue was part of his nervous condition, 
absent any physical disease as a cause.  

The evidence generally confirms that the veteran's reported 
fatigue is at best part and parcel of his service-connected 
PTSD, and not a separate illness due to undiagnosed illness 
or Persian Gulf War service under 38 C.F.R. § 3.317.  The 
record is replete with many instances of sleep disturbance 
and general sleep problems, all of which have appeared in the 
context of the veteran's psychiatric portrait.  Moreover, 
most of the examinations have concluded that the veteran does 
not meet the criteria for chronic fatigue syndrome.  
Therefore, the Board can discern no basis for a separate 
diagnosis of chronic fatigue syndrome or for fatigue due to 
undiagnosed illness.  With respect to the former, competent 
medical evidence indicates that the veteran does not 
consistently demonstrate the criteria for a diagnosis of 
chronic fatigue syndrome.  With respect to the latter, the 
evidence shows that the veteran's fatigue is one of his PTSD 
symptoms or consequences.

The Board is mindful of the veteran's assertions, but he 
lacks the requisite medical expertise to render his own 
diagnosis of fatigue due to undiagnosed illness or chronic 
fatigue syndrome.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the weight of the evidence shows that the veteran 
does not have chronic fatigue syndrome or fatigue due to 
undiagnosed illness.  His fatigue is attributed to a know 
diagnosis, PTSD, for which he has already established service 
connection.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Evaluation of PTSD

The veteran's service-connected PTSD has been rated 10 
percent from April 14, 1997, through November 21, 1999; 50 
percent from November 22, 1999, through October 31, 2002; and 
30 percent as of November 1, 2002.  The veteran seeks higher 
evaluations for each of these periods, including restoration 
of the 50 percent rating that was reduced to 30 percent as of 
November 1, 2002.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

However, the veteran timely appealed the rating initially 
assigned for his PTSD on the original grant of service 
connection.  Thus, the Board must consider entitlement to 
"staged ratings" for different degrees of disability since 
the original grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The criteria for rating psychiatric disorders were revised as 
of November 7, 1996.  However, the RO awarded service 
connection for PTSD, with a 10 percent rating effective as of 
April 14, 1997, and in November 2000, the Board denied a 
claim for an effective date earlier than April 14, 1997, for 
the award of service connection for PTSD.  Thus, since 
service connection did not take effect until April 1997 (that 
is, after the effective date of the revised criteria), the 
older criteria for evaluating psychiatric disorders do not 
apply.

Under the applicable rating criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for a mental disorder 
(including PTSD) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  The psychiatric symptoms 
listed in the above rating criteria are not exclusive, but 
are examples of typical symptoms for the listed percentage 
ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On VA psychiatric examination in March 1992, the diagnoses 
were dysthymia secondary to Parkinson's disease and PTSD in 
partial remission.  The examiner believed that the veteran 
had PTSD symptoms in the past, with the only current residual 
being recurrent dreams.  The examiner also felt that 
Parkinson's disease made it difficult to completely evaluate 
the veteran.
 
In June 1993, an examiner gave an impression of severe 
organic brain syndrome. 

On VA psychiatric examination in June 1995, an examiner noted 
that the veteran described having had abnormal startle 
response for the first five years after his return from 
Vietnam, but that this was the only symptom of PTSD that 
could reportedly be elicited.  Diagnoses were severe 
depressed organic mood disorder and dementia due to 
Parkinson's disease or Huntington's chorea.

On VA examination in April 1997, the veteran reported having 
crying spells and feeling depressed.  The diagnosis was 
chronic PTSD that was mild to moderate.  The Global 
Assessment of Functioning (GAF) score was 60 to 65.  It was 
also noted that sleep disturbance was secondary to PTSD.  

A December 1998 VA examination also concluded that the 
veteran had PTSD.

Thus, the Board concludes that up to this point, the medical 
evidence supported a finding of no more than mild to moderate 
PTSD.  The recorded symptomatology was very scant up to this 
point; he generally had crying spells, depression, and sleep 
problems.  Although the veteran has reported that he became 
unemployed in 1998 because of PTSD, up to this particular 
point, the findings on relevant examination did not warrant 
such a severe picture of impairment attributable to PTSD.  
The symptoms up to this point corresponded to the criteria of 
mild transient symptoms as necessary for a 10 percent rating 
under DC 9411.  Although he had depressed mood and chronic 
sleep impairment, he did not present symptoms of anxiety, 
suspiciousness, panic attacks (weekly or less often), or mild 
memory loss (such as forgetting names, directions, recent 
events), which are prerequisites for the next-higher rating 
(i.e., a 30 percent rating).  Therefore, an increase is not 
warranted in the 10 percent rating in effect from April 14, 
1997, through November 21, 1999.

The veteran reported frequent intrusive thoughts and 
recollections on VA examination in November 1999, as well as 
self-isolation, avoidance behaviors, depression, loss of 
interest in pleasurable activities, sleep disturbances, 
hypervigilant behaviors, exaggerated startle response, and 
concentration problems.  On examination, thought processes 
and content seemed normal.  He denied hallucinations and 
delusions.  He admitted to past suicidal and homicidal 
thoughts, but he denied such thoughts at present.  He 
appeared able to maintain minimal personal hygiene and basic 
activities of daily living.  He was fully oriented.  Short-
term memory and concentration, as well as judgment, were 
severely impaired.  Speech was slow, mood was depressed, and 
affect was flat.  Sleep impairment was chronic.  The PTSD 
symptoms the veteran reported struggling with appeared to be 
frequent and severe, with no real periods of remission in the 
past year.  The diagnosis was severe chronic PTSD, with a GAF 
scale score of 50 that denoted severe social and occupational 
impairment.  Further, he could not establish or maintain 
effective social and occupational relationships because of 
PTSD, nor could he tolerate stressful circumstances.  

VA outpatient treatment records from 2000 to 2003 reflect 
ongoing symptoms of sleep problems, depression, anxiety, loss 
of interest in day-to-day activities, irritability, and 
restlessness; he also was attending school.  

On mental status examination in February 2000, his affect was 
blunted, but he had no other readily apparent symptoms.  
Indeed, the diagnosis was dysthymia, and the GAF scale score 
was 55.  Additional mental status examinations in 2000 
included GAF scale scores ranging from 55 to 60 for 
dysthymia.  Some treatment notes indicate that the veteran 
felt uncomfortable working around people.  

The veteran testified before the Board in June 2000 that he 
isolated himself from others, had anger problems, was 
unemployed, and had crying spells.  He denied suicidal 
thoughts, panic attacks, nightmares, and flashbacks.  

By September 2000, he stated that he was "getting better."  
He was going to school and volunteering, and his energy level 
was improved.  The diagnosis at that time was PTSD with 
depression, with a GAF scale score of 50.  

By October 2000, he reported having problems with immediate 
memory recall, and he was not interacting with others too 
well.  

On psychological evaluation for the Social Security 
Administration (SSA) in August 2000, the veteran's hygiene 
was good.  His speech was normal.  Affect was normal, but he 
seemed mildly anxious.  Mood was average, but he reported 
sleep problems every night (two to three hours of sleep).  He 
denied having nightmares, significant appetite problems, 
significant loss of energy, or suicidal ideation.  There were 
no other signs of depression, hallucinations, delusions, or 
other abnormal mental content.  He was alert and oriented in 
all spheres.  He had no difficulties with calculations or 
abstract reasoning.  There were no memory problems.  He did 
not like interacting with others.  He reported becoming upset 
very easily.  He denied flashbacks or re-experiencing active 
duty events; he rarely thought about his combat experience 
unless he saw an Army commercial.  The impression was 
personality disorder, not otherwise specified, primarily with 
avoidant features.  Overall, he avoided the pressures of 
routine life, but he denied the symptoms needed for a PTSD 
diagnosis.  There might be some element of mild depression.  
The psychologist also stated that the veteran had voluntarily 
constricted his activities and interests, which maintained 
some social anxiety.  His ability to relate to others was 
average.  His ability to understand and carry out 
instructions and to respond appropriately to supervisors and 
peers was average.  His ability to respond to work pressures 
was uncertain, but there was no reason to believe that he 
could not respond to such pressures as well as the average 
person if he worked to build up his stress tolerance.  

A September 2000 SSA residual functional capacity assessment 
from another examining psychologist noted that the veteran's 
PTSD was apparently improved and mild with moderate 
depression.

The veteran reported having new problems with his memory in 
October 2000.  Medication helped with sleep.  Most findings 
on mental status examination were either good or "ok," and 
anxiety was "not too bad."  The GAF scale score was 50.

On VA PTSD examination in April 2001, the veteran reported 
anger, social isolation, and crying.  On mental status 
examination, he was cooperative, but he showed an underlying 
hostility.  He was alert, with a  clear sensorium; he was 
fully rational and communicated effectively and with good 
focus.  Mood appeared severely depressed.  He felt sad and 
did not want to leave his home.  Although he had avoided 
school for several weeks due to lack of motivation, he had 
remained productive at home, earning $30,000 by writing 
grants at home.  He reported crying spells and sleep 
disturbance, but he denied dreams or recurring thoughts about 
his trauma.  He did not describe hypervigilance.  He reported 
anxiety only when there was a speech or a test or when being 
probed on examination for anxiety.  Affect was appropriate.  
Concentration and memory did not seem badly impaired.  
Abstract thinking was intact.  The examiner concluded that 
there was evidence of severe and debilitating depression with 
loss of interest and productivity.  The usual symptoms of 
PTSD were not revealed, but in view of the clear history of 
PTSD, the examiner accepted the depression as the current 
manifestation of PTSD.  The diagnosis was chronic PTSD, with 
a GAF scale score of 50 based on serious symptoms and 
impairment.  

According to a May 2001 SSA decision, the veteran was 
disabled for SSA purposes since February 1998 due to PTSD and 
depression.  However, the decision noted that the veteran's 
condition might improve in the near future, and the SSA's 
administrative law judge recommended medical review in May 
2003.

By May 2001, the veteran reported on VA treatment that he had 
no social outlets and few friends; he preferred being alone.  
He spent most of his time watching movies at home.  Diagnoses 
included PTSD with sleep and anger problems and a GAF scale 
score of 50.  He also described continued insomnia and 
chronic fatigue.  

The veteran testified before the RO in December 2001 that the 
SSA had deemed him unemployable.  He denied having any 
hallucinations or suicidal thoughts, but he mentioned having 
hostile thoughts toward VA.  He also described feeling 
uncomfortable in settings with many people; he preferred 
being in less stressful environments.  

On VA PTSD examination in January 2002, the veteran reported 
being alone because people were stressful.  He periodically 
attended church, but this was highly irregular.  He reported 
no other activities.  He denied suicidal ideation or past 
attempts.  He was not an outgoing individual, and he remained 
distrustful because he had been robbed several times in his 
neighborhood.  He was angry at VA.  He described these 
aspects with complete detachment, and the examining 
psychologist stated that he did not manifest or report the 
criteria for PTSD as a diagnosis at that time.  On mental 
status examination, there were no deficits in appearance or 
grooming.  Speech was clear and relevant.  Affect was 
appropriate.  He reported a history of agitation, crying, and 
anger.  His mood on examination was euthymic, but he reported 
problems with depression.  He manifested some paranoid 
ideation.  He tended to avoid social contact and preferred to 
be socially withdrawn.  Memory was good.  It appeared that he 
manifested symptoms of social and interpersonal deficits with 
some ideas of reference, paranoid ideation, and inappropriate 
affect, along with a lack of social relationships and social 
anxiety with some mild depressive episodes.  The psychologist 
noted the past diagnosis of PTSD, but the examiner did not 
feel that he now met the criteria for PTSD.  Diagnoses 
included PTSD by history and schizoid personality.  The GAF 
scale score was 60.   

On review in January 2002, another VA psychologist concluded 
that the veteran's fatigue was part of his nervous condition, 
absent any physical disease as a cause.  The psychologist 
agreed with the January 2002 report of the other 
psychologist.  

On VA PTSD examination in May 2002, the veteran denied any 
prior psychiatric hospitalizations; although he had been 
recommended for group therapy he had not gone. On mental 
status examination, he was alert and oriented times three.  
He was neatly and casually dressed.  He had good eye contact.  
Speech was normal.  There were no signs of psychomotor 
agitation or retardation.  Mood was "I don't care."  Affect 
was full ranged with perhaps slight anxiety.  Thought 
processes were logical and goal-oriented.  Thought content 
was negative for auditory hallucinations and negative for 
suicidal or homicidal ideations.  Insight was poor; judgment 
was fair.  The examiner felt that the veteran's symptoms were 
not of the type or quality that are normally associated with 
PTSD; specifically, he did not report symptoms of re-
experiencing or arousal consistent with PTSD.  His social 
withdrawal seemed to be more associated with a maladapting 
coping mechanism that had existed well before active service.  
The examiner stated that the veteran appeared to have life-
long coping problems which he dealt with primarily by 
isolating himself and creating a new set of self-perpetuating 
problems.  The examiner felt that the veteran's management of 
several high-level employment activities argued against 
clinically significant stress or social or occupational 
impairment necessary for a PTSD diagnosis.  The examiner 
concurred with an earlier diagnosis of personality disorder 
with avoidant features.  He did not seem to meet the criteria 
for free-standing depression because his symptoms seemed to 
be more associated with difficulty coping with others.  The 
GAF scale score was 65.

On a second examination from May 2002, objectively, he was 
alert and oriented times four and casually dressed.  He was 
frustrated.  He had good eye contact.  Speech was articulate.  
He described his mood as depressed and irritable.  Affect was 
mildly constricted.  Thought process was coherent; thought 
content was negative for suicidal or homicidal ideations.  He 
had no overt psychosis.  Insight and judgment were adequate.  
Highly cognitive function was intact.  The diagnosis was 
chronic PTSD; the GAF scale score was 65.  The examiner could 
find no evidence of schizophrenia; the veteran had a long-
documented  history of PTSD with moderate difficulty coping 
with others.  The examiner felt that a personality disorder 
might explain part of the symptoms.  However, since his poor 
sleep, decreased energy, anger, and social withdrawal started 
after service, PTSD was indicated.  The GAF scale score was 
65 for PTSD only.  The examiner also commented that the 
percent due to PTSD was 60 percent; the percent due to 
personality disorder was 40 percent.  

Therefore, as of the November 1999 VA examination, the 
veteran exhibited a greater level of severity (severe social 
and occupational impairment) due to PTSD.  At best, this 
corresponds with the criteria for a 50 percent rating 
(occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  But it 
does not satisfy the criteria for a 70 percent rating 
(occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships).  While he certainly 
demonstrated inability to establish and maintain effective 
relationships and general depression, he did not meet any of 
the other criteria.  Additionally, he continued to attend 
classes and even exhibited occupation skills by apparently 
earning $30,000 by working from home in connection with grant 
applications.

The Board notes that the SSA has found the veteran to have 
been disabled for SSA purposes since February 1998, when he 
last worked.  However, the underlying evidence, including an 
August 2000 SSA psychological evaluation and a September 2000 
assessment, does not satisfy VA's regulatory criteria for a 
rating higher than 50 percent during this time period.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not 
bound by SSA determinations).  Indeed, the August 2000 SSA 
examination found good hygiene, normal speech, normal affect, 
mild anxiety, average mood, and sleep problems, but no 
nightmares, depression, memory problems, or other abnormal 
mental content.  While he did not like interacting with 
others, a physician opined that there was no reason to 
believe that he could not respond to such pressures as well 
as the average person if he worked to build up his stress 
tolerance.  Moreover, the September 2000 SSA residual 
functional capacity assessment noted that the PTSD was 
apparently improved and mild with moderate depression.

Therefore, an increase is not warranted in the 50 percent 
rating in effect from November 22, 1999, through October 31, 
2002.

This leaves the Board with the remaining issue:  a claim for 
an increase in the 30 percent rating for PTSD from November 
1, 2002, to the present, including a claim for restoration of 
the 50 percent rating that had been in effect from November 
22, 1999, through October 31, 2002.

A veteran's disability rating will not be reduced unless an 
improvement in the disability is shown.  38 U.S.C.A. § 1155 
(West 2002).  Generally, when reduction in the evaluation of 
a service-connected disability or employability status is 
contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and be furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2005).

The veteran wrote in October 2002 that he had been given an 
option of appealing either the then-current 50 percent rating 
or the proposed 30 percent rating.  He specifically requested 
that the rating be reduced to 30 percent during the appeal 
process.  He also testified before the RO in November 2002 
that he had been notified of the proposed reduction from 50 
percent to 30 percent in November 2002 and that he could have 
his benefits reduced on November 1, or that otherwise he 
would have had to wait two months after the timeframe for an 
appeal.  Thus, it appears that the veteran waived the 
procedural requirements of 38 C.F.R. § 3.105(e) with regard 
to the rating reduction.

A reduction in an assigned disability rating, which has been 
in effect for fewer than five years, is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c) (2005).  The Board further notes that since the 
veteran's 50 percent rating for PTSD was in effect for fewer 
than five years, the provisions of 38 C.F.R. § 3.344(a) or 
(b) (2005) do not apply.  See 38 C.F.R. § 3.344(c); see also 
Brown v. Brown, 5 Vet. App. 413 (1993).

When 38 C.F.R. § 3.344(a) is inapplicable, the VA must give 
consideration to 38 C.F .R. § 4.1 (2005) (each disability 
must be viewed in relation to its history); 38 C.F.R. § 4.2 
(2005) (examination reports to be interpreted in light of the 
whole recorded history and requires consideration of each 
disability from the point of view of the veteran working or 
seeking work); 38 C.F.R. § 4.10 (2005) (requiring 
determination of the ability of the affected part of the body 
to function under the ordinary conditions of daily life, 
including employment); and 38 C.F.R. § 4.13 (2005) (requiring 
the rating agency to assure itself, when any change in 
evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  See Faust v. West, 13 Vet. App. 342, 
350 (2000); Brown, 5 Vet. App. at 420-21.

It is VA's responsibility "in any rating-reduction case to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations" 
and that "not only must it be determined that an improvement 
in a disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work."  Brown, 5 Vet. App. at 421.  VA does not err in 
considering nonmedical evidence in rating reduction cases.  
See Faust, 13 Vet. App. at 350.

As discussed above, several VA examinations in 2002 found 
that the veteran's GAF scale scores had actually improved 
somewhat; they now ranged over 60, and examiners even 
question the appropriateness of a PTSD diagnosis.  Social 
withdrawal was attributed mainly to maladaptive coping 
mechanisms, and examiners even discussed personality disorder 
with avoidant features.  Moreover, the lack of memory 
problems and the veteran's ability to attend classes and work 
from home indicated improvement in the veteran's overall 
disability.  Thus, bearing in mind that the veteran also 
waived certain procedural requirements under 38 C.F.R. 
§ 3.105(e), the Board concludes that the reduction of the 50 
percent rating to the 30 percent rating was proper.  

The veteran testified before the RO in November 2002 that he 
had been treated by a VA doctor for PTSD from 2001 to the 
last part of 2001.  He had not sought treatment in 2002 
because of staffing shortages at the VA facility.  He 
described having memory problems, hostility toward people, 
distrust of people, crying spells 10 to 15 times per month, 
sleep problems (two to three hours of sleep at night at 
most), and the concomitant need to sleep after a cycle 
thereof.  He denied having any friends.  He denied any 
suicidal thoughts, but he professed to believe in homicide.  

On VA PTSD examination in March 2003, the veteran noted that 
he had not received VA treatment for 10 months; he blamed 
this on conditions at a VA facility.  He described having 
crying spells, experiencing vivid images from the Persian 
Gulf War, and having sleep problems.  He also noted 
flashbacks and avoiding people; the examiner commented that 
the isolation was due to personality, not depression.  On 
mental status examination, dress and grooming were at "a 
socially acceptable level."  He was alert, with a clear 
sensorium; he was fully oriented and rational.  Speech was 
relevant and fluent, but frequently evasive.  On observation, 
he did not show any gestures or expressions of emotions that 
were suggestive of depression.  His affect did not show any 
great disturbance of emotions, "nothing like might be 
expected for the vivid, intense, unrelenting flashbacks he 
reports."  No impairments of memory and concentration were 
observed.  He presented a calculated picture of himself 
rather than an insightful one.  Judgment was functional.  The 
examiner noted that the record contained many inconsistencies 
in self-reporting and that the current presentation of PTSD 
seemed exaggerated and not in accord with observations on 
examination.  Diagnoses included alcohol abuse, in remission; 
PTSD noted by history but not found; and personality 
disorder, not otherwise specified.  The GAF scale score was 
60 based on social isolation related to personality disorder.   

Thus, even several years after the rating reduction, the most 
recent VA examination has essentially found the veteran's 
PTSD to be less and less of a reason for any psychiatric 
disability.  Indeed, there are even problems with the 
veteran's reporting of symptoms.  Objective findings have 
continued to reflect minimal symptoms attributable to PTSD.  
At best, the 30 percent rating now in effect is the highest 
rating warranted by the veteran's symptoms.  Even the SSA 
noted in its 2001 disability award that the veteran's 
condition was likely to improve and recommended re-evaluation 
in 2003.  Therefore, the Board concludes that the veteran is 
entitled to neither a restoration of the 50 percent rating 
that was in effect through October 31, 2002, nor any further 
increase in the 30 percent rating that is currently in 
effect.

The current evidence, and the evidence used to reduce the 
veteran's rating to 30 percent, does not show gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or  memory loss for names of close relatives, 
own occupation, or own name.  While he may have shown some of 
these symptoms (most notably he reported memory impairment) 
in the past, they have not been shown since the time of the 
reduction.  Therefore, the Board finds that the evidence does 
not show that a rating greater than 30 percent has been 
warranted since November 1, 2002.

In sum, the weight of the evidence shows that increased 
ratings for PTSD are not warranted for any of the periods of 
time in question.  The preponderance of the evidence is 
against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra. 


ORDER

Service connection for fatigue due to undiagnosed illness, 
including chronic fatigue syndrome, is denied.

Increased (initial) ratings for PTSD (rated 10 percent from 
April 14, 1997, through November 21, 1999; 50 percent from 
November 22, 1999, through October 31, 2002; and 30 percent 
as of November 1, 2002, including restoration of the 50 
percent rating in effect from November 22, 1999, through 
October 31, 2002) are denied. 



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


